COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00397-CV


KOREY PRATHER                                                         APPELLANT

                                           V.

BNSF RAILWAY COMPANY                                                   APPELLEE


                                       ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant's Motion To Dismiss.”          It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: October 27, 2011




                              2